UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-24159 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) (703) 777-6327 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer R Non-accelerated filer£ (Do not check if a smaller reporting company)Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 6,935,511 shares of Common Stock as of November 2, 2010 MIDDLEBURG FINANCIAL CORPORATION INDEX Part I. Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 52 Part II. Other Information Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults upon Senior Securities 53 Item 4. Removed and Reserved 53 Item 5. Other Information 53 Item 6. Exhibits 53 Signatures 54 2 PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS MIDDLEBURG FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (In Thousands, Except Share Data) (Unaudited) September 30, December 31, Assets: Cash and due from banks $ $ Interest-bearing deposits in banks Securities available for sale, at fair value Loans held for sale Restricted securities, at cost Loans, net of allowance for loan losses of $15,870 in 2010 and $9,185 in 2009 Premises and equipment, net Goodwill and identified intangibles Other real estate owned, net of valuation allowance of $1,110 in 2010 and $1,121 in 2009. Prepaid federal deposit insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Shareholders' Equity: Liabilities: Deposits: Non-interest bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits $ $ Securities sold under agreements to repurchase Short-term borrowings Long-term debt Subordinated notes Accrued interest and other liabilities Commitments and contingent liabilities - - Total liabilities $ $ Shareholders' Equity: Common stock, par value $2.50 share, authorized 20,000,000 shares issued and outstanding at September 30, 2010 - 6,935,511 shares issued and outstanding at December 31, 2009 - 6,909,293 shares $ $ Capital surplus Retained earnings Accumulated other comprehensive income (loss), net ) Total Middleburg Financial Corporation shareholders' equity $ $ Non-controlling interest in consolidated subsidiary Total shareholders' equity $ $ Total liabilities and shareholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements. 3 MIDDLEBURG FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (In Thousands, Except Per Share Data) Unaudited Unaudited For the Nine Months For the Three Months Ended September 30, Ended September 30, Interest and Dividend Income Interest and fees on loans $ Interest on securities available for sale Taxable Exempt from federal income taxes Dividends 75 64 32 28 Interest on federal funds sold and other 99 95 36 37 Total interest and dividend income $ Interest Expense Interest on deposits $ Interest on securities sold under agreements to repurchase 32 63 7 Interest on short-term borrowings 51 Interest on long-term debt Total interest expense $ Net interest income $ Provision for loan losses Net interest income (loss) after provision for loan losses $ $ $ ) $ Other Income Trust and investment advisory fee income $ Service charges on deposit accounts Net gains (losses) on securities available for sale Total other-than-temporary impairment loss on securities ) Portion of gain (loss) recognized in other comprehensive income ) - Net other-than-temporary impairment loss ) Commissions on investment sales Bank owned life insurance Gain on loans held for sale Fees on loans held for sale Other service charges, commissions and fees 97 Other operating income 42 52 Total other income $ Other Expense Salaries and employee benefits $ Net occupancy expense of premises Other taxes Advertising Computer operations Other real estate owned Audits and examinations 96 Legal fees 96 FDIC insurance Other operating expenses Total other expense $ Income (Loss) before income taxes $ ) $ $ ) $ Income tax expense / (benefit) ) 69 ) ) Net income (loss) $ ) $ $ ) $ Less:Net (income) loss attributable to non-controlling interest ) Net income (loss) attributable to Middleburg Financial Corporation $ ) $ $ ) $ Amortization of discount on preferred stock - 26 - 10 Dividend on preferred stock - - Net income (loss) available to common shareholders $ ) $ $ ) $ Net income (loss) per common share, basic $ ) $ $ ) $ Net income (loss) per common share, diluted $ ) $ $ ) $ Dividends common per share $ See Accompanying Notes to Consolidated Financial Statements 4 MIDDLEBURG FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Shareholders’ Equity For the Nine months ended September 30, 2010 and 2009 (In Thousands, Except Share Data) (Unaudited) Middleburg Financial Corporation Shareholders Accumulated Other Total Preferred Common Capital Retained Comprehensive Comprehensive Noncontrolling Comprehensive Stock Stock Surplus Earnings Income (Loss) Income (Loss) Interest Income (Loss) Total Balances - December 31, 2008 $
